Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 1 of 45

Fill in this information to identify the case:

 

United States Bankruptcy Court for the;
ate District ot YAS
| (State

Case number (Winown); _ Chapter IL | O) Check if this is an
a amended filing

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16

If more space Is needed, attach a separate sheet to this form, On the top of any additional pages, write the debtor's name and the case
number (if known). For more information, a separate document, /nstructions for Bankruptcy Forms for Non-Individuals, Is available.

 

1, Debtor's name Afee MAXEY i -

2. All other names debtor used / EkAsDAS AT NokTH x Hoke
in the last 8 years PAAVEY preneck
Include any assumed names,

trade names, and doing business
as names

 

 

 

3, Debtor's federal Employer QL. -349) 737

Identification Number (EIN)

 

 

 

 

4. Debtor’s address Principal place of business Malling address, If different from principal place
of business

GLG_Mexey Shl¢ FAR Wexr

Number Street Number Street
l17-17&
= P.O, Box

Pousiom 4K  Tlo\¥ fugrrnt fz TI737

Clty Stato ZIP Code Clly Stato ZIP Code

Locatlon of principal assets, If differant from
principal place of business

 

 

 

 

 

Lares
County
Number Streat
City State ZIP Code
5, Debtor's website (URL) VeLasons ATA OATHS MoE - COM

(3 Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
Girparinership (excluding LLP)
C) Other, Specify:

6. Type of debtor

 

Official Form 201 Voluntary Petition for Non-Indlviduals Fillng for Bankruptcy page 1
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 2 of 45

Debtor Afec MM ArET ir Case number (known)

A. Check one:

QC) Health Care Business (as defined In 11 U.S.C. § 101(27A))
Single Asset Real Estate (as defined in 11 U.S.C, § 101(51B))

C1 Railroad (as defined in 11 U.S.C. § 101(44))

C] Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined In 11 U.S.C. § 101(8))

C) Clearing Bank (as defined In 11 U.S.C. § 781(3))

Q] None of the above

7. Describe debtor's business

B. Check all that apply:

O) Tax-exempt entity (as described in 26 U.S.C. § 501)

Cl Investment company, Including hedge fund or pooled investment vehicle (as defined In 15 U.S.C.
§ 80a-3)

C1 Investment advisor (as defined In 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-diglt code that best describes debtor. See
: irts.gav/fot “nat des,

 

a. Under which chapter of the Check one:
Bankruptcy Code Is the
debtor filing? Q Chapter 7
QO) Chapter 9

Chapter 11, Check all that apply:

C) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
Insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

C1 The debtor Is a small business debtor as defined In 11 U.S.C. § 101(51D). If the
debtor Is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal Income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

QO) A plan is being filed with this petition.

Q Acceptances of the plan were sollcited prepetition from one or more classes of
creditors, In accordance with 11 U.S.C. § 1126(b).

O) The debtor Is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Aflachment to Voluntary Petition for Non-Individuals Filing
for Bankruptcy under Chapter 17 (Official Form 201A) with this form.

C1 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

 

12b-2,
Q Chapter 12

9. Were prior bankruptcy cases gehe
flied by or agalnst the debtor Oy. 7 wh c ,
within the last 8 years? es, District en aT BBT ase number
If more than 2 cases, attach a
separate list. District When aT bDT Case number

10. Are any bankruptcy cases AHINo
pending or being filed bya Oy smal
business partner or an ‘es, Debtor elationship
affillate of the debtor? District winas
List all cases, If more than 1, MM / DD /YYYY
attach a separate list. Case number, If known

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 2
Case 21-31246 Document 1 Filed in TXSB on 04/12/21 Page 3 of 45

 

Debtor f\ Peo wr sey LL cE. Cage number (i known),
Kame

11, Why Is the case fled in this © Check ail that apply:

district? Debtor has had Its domicile, principal place of business, or principal assets In thls district for 180 days

Immediately preceding the date of this petition or for a longer part of such 180 days than In any other
district.

QO A bankruptcy case concerning debtor's affiliate, ganeral partner, or partnership Is pending in thls district.

12. Does the debtor own or have Be: (

possession of any real CO) Yes. Answer below for each property that needs Immediate attention. Attach additional sheets If needed.
property or personal property

that needs Immediate Why does the property need Immediate attentlon? (Check ail that apply.)

attention?

(C2 It poses or Is alleged to pose a threat of imminent and Identifiable hazard to public health ar safety.
What Is the hazard?

 

(2) Itneeds to be physically secured or protected from the weather.

(CD It includes perishable goods or assets that could quickly deteriorate or lose value withoul
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

QC) other

 

Where Is the property?
Number Street

 

 

chy State ZIP Code

Is the property Insured?
OQ) No

C1 Yes. Insurance agency

 

 

 

Contact name
Phone
| and administrative Information
43, Debtor's estimation of Check one:
available funds Da Funds will be avallable for distribution to unsecured creditors.

O) After any administrative expenses are pald, no funds will be avallable for distribution to unsecured creditors.

Jil1-49 Q 1,000-5,000 C1 25,001-50,000
14, Estimated number of Ci 50-99 QO 5,001-10,000 D1 50,001-100,000
creditors D 100-199 2 10,001-25,000 More than 100,000

O] 200-999
CQ $0-$50,000 C1 $1,000,001-$10 million Q) $500,000,001-$1 billion

15, Estimated assets OQ $50,001-$100,000 2-$10,000,001-$50 million CQ $1,000,000,001-$10 billion
O $100,001-$500,000 Q) $50,000,001-$100 million C) $10,000,000,001-$650 billion
O $500,001-$1 million (2 $100,000,001-$500 million C1) More than $50 billion

Officlal Form 201 Voluntary Petition for Non-Individuals Filling for Bankruptcy page 3
Case 21-31246 Document 1 Filed in TXSB on 04/12/21 Page 4 of 45

 

 

Debtor A PEG Yn: ei LA Case numbor (¥ known),
Nemo
QO) $0-$50,000 CI $1,000,001-$10 million C1 $500,000,001-$1 billion
16, Estimated llabllities ©) $50,001-$100,000 10,000,001-$50 million 2 $1,000,000,001-$10 billion
QC) $100,001-$500,000 CY $50,000,001-$100 million Q $10,000,000,001-$50 billion
QO) $500,001-$1 million C1 $100,000,001-$500 million O More than $50 billion

aed Request for Rellef, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement In connection with a bankruptcy case can resull In fines up to
$500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

17. Declaration and signature of =» The debtor requests relief In accordance with the chapter of title 11, United States Code, specified In this
authorized representative of

dabtor petition.

u | have been authorized to file this petition on behalf of the debtor.

# =| have examined the Information In this petition and have a reasonable belief that the information Is true and
correct.

I declare under penalty of perjury that the foregoing Is true and correct.

Exocuted 2 (29 ]tozt

x tel forsee Doe

Signature of authorized representative of dabtor Printed name

Title MaAnange le

Date ft: a - (

MM /DD /YYYY

  

18. Signature of attorney

 

  

‘6 of allorney for

DAs D. LAYS
er 4 ns LAW Fram
GS DD. 5.4.74 Se. 3D
Number Ws 4h) HX Fy a PF- 7

 

 

 

 

 

 

Clty State ZIP Code
Z0)-FS1-F bF9 ‘ ren ws eon)
Contact phone ll address
Bar number * State
Official Form 201 Voluntary Petition for Non-Indlviduals Filing for Bankruptcy page 4
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 5 of 45

Debtor namo PEG MaACEY Lb

United States Bankruptcy Court for the; ny f ) District of X

Ban CI Check if this is an
Case numbor (If known); 00 amended filing

 

 

Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest
Unsecured Claims and Are Not Insiders 42/45

A list of creditors holding the 20 largest unsecured clalms must be filed In a Chapter 11 or Chaptor 9 case. Include clalms which tho debtor
disputes. Do not Include clalms by any person or entity who Is an /ns/der, as defined In 11 U.S.C, § 101(31). Also, do not Include claims by
secured creditors, unless the unsecured clalm resulting from Inadequate collateral value places the creditor among the holders of the 20
largest unsecured clalms.

Name of creditor and complete Name, telephone number, and Nature ofthe clalm Indicate If Amount of unsecured clalm
malling address, Including zip code = email address of creditor (for example, trade clalm Is Ifthe claim Is fully unsecured, fill In only unsecured
contact debs, bank loans, contingant, —clalm amount. If clalm Is partially secured, fill In
professional unliquidated, (ota! clalm amount and deduction for value of
services, and erdisputed collateral or setoff to calculate unsecured claim.
government
contracts)
i Total claim, If © Deduction for Unsocured
partially value of clalm
secured collateral or
; sotoff
| Aveo caPsrac Hesse Pause Vantman | 7 an fot | {f00, 000
aaa any pea i ‘a € QuLy
Aa «fom \
Augean 7 os StZ- 4G 9- Fb |
2 [aatr=a Com ' Quine Reader
Po on qra7 Ro. Ke G22 Proeecery |
* fee
Wouyren, TC V2I2T3 [dew ron n 7Zt0e Ti |
\
5 |
|
I | 1 |
| \ 1
4 |
|
| | |
5 !
i
| |
6 | 1
|
|
7 |
|
1 |
8 | | |
|
Official Form 204 Chapter 11 or Ghapter 9 Cases: LIst of Creditors Who Have tho 20 Largest Unsecured Claims page 1
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 6 of 45

Official Form 201A (12/15)

[If debtor is required to file periodic reports (e.g., forms 10K and 10Q) with the Securities and Exchange Commission
pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 and is requesting relief under chapter 11 of the
Bankruptcy Code, this Exhibit “A” shall be completed and attached to the petition.]

[Caption as in Form 416B]

Attachment to Voluntary Petition for Non-Individuals Filing for
Bankruptcy under Chapter 11

1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of
1934, the SEC file number is i

2. The following financial data is the latest available information and refers to the debtor's condition on

/

a. Total assets $ 1X 000, pod

b. Total debts (including debts listed in 2.c., below) $ izs, OS0, O00
so

c, Debt securities held by more than 500 holders TSS

 

 

 

Approximate

number of

holders:
secured 4h unsecured O subordinated O $ D,Po l
secured O unsecured [MM subordinated O $ 50, too Zo
secured O unsecured MM subordinated O $ Yoo pO |
secured O unsecured O subordinated O $
secured O unsecured O subordinated O $

—

d, Number of shares of preferred stock
e. Number of shares common stock

Comments, if any:

 

 

 

3, Brief description of debtor's business: A hatr, Met eur aC

 

 

4, List the names of any person who directly or indirectly owns, controls, or holds, with power to vote,
5% or more of -3 voting securities of debtor:

-

Pez Ce Dawe
Au HAAgM MY

 

Official Form 201A Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11]
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 7 of 45

Fill in this information to identify the case and this filing:

Debtor Nama APée fUniEey tf

United States Bankruptcy Court for the: District of Z a
(State)

Case number (if known):

 

 

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors 1215

An Individual who Is authorized to act on behalf of a non-Individual debtor, such as a corporation or partnership, must sign and submit
thls form for the schedules of assets and Ilabllities, any other document that requires a declaration that Is not Included In the document,
and any amendments of those documents. This form must state the Individual's position or relationsh!p to the debtor, the Identity of the
document, and the date, Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud Is a serious crime, Making a false statement, concealing proporty, or obtalning money or property by fraud In
connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C, §§ 152, 1341,

1519, and 3571.

ene Declaration and signature

 

| am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
another Individual serving as a representative of the debtor in this case.

| have examined the Information In the documents checked below and | have a reasonable belief that the Information Is true and correct:

er Schedule A/B: Assets—Real and Personal Property (Official Form 206A/B)

ae Schedule D: Creditors Who Have Claims Secured by Property (Officlal Form 206D)
x Schodule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

C] Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

C) Schedule H; Codebtors (Official Form 206H)

(2 summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

C) Amended Schedule

rT Chapter 11 or Chapter 9 Cases; List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

(1 other document that requires a declaration

 
  
  

| declare under penalty of perjury that the foregoing Is true.g

Executed on 3/24 /zoat x

MM/DD/YYYY

 

Signature of Individual signing on behalf of debtor

Wrareee Dose

Printed namo ©

Ml unmnigEele

Position or relationship to debtor

Official Form 202 Declaration Under Penalty of Perjury for Non4ndividual Debtors

 
 

Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 8 of 45

Case number (ricer)

 

 

 

 

 

arg be

y.Unsocurad.
tigi

oan

 

 

 

SoA ee ome mn coy

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Offiotal Forin:204:

Chapter 11 or Chaptor 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Clalma

page!2:

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 9 of 45

Fill in this information to identify the case:

Debtor name Aves Maver LP

United States Bankruptcy Court forthe: Sa 27 he 2 f District of 7 x
(Stal

0)

Case number (If known):

 

 

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

Summary of Assets

1. Schedule A/B; Assats—Real and Personal Property (Official Form 206A/B)

 

ia. Real property:
Copy line 88 fram Schedule A/B,...scscsesssssessssesssssssseneessenenseeseseeaeasessenesasensensssassstesemtecssenssoseessmnensouenueasseassasearsitasssasesessoss

1b, Total personal property:
Copy line 91A from SCHEGUIO A/B...sssssecccsseecsnsssssserssessnresntsaeneeseens

sennees

1c, Total of all property:
Copy line 92 from SCH@CUIGA/B........sserecsnsseassssanssetessseearsassssasarieseaneretarssneeseecseseesteessssesssucacasentensnestensttsseaieartessnioenece

Summary of Liabllitles

2. Schedule D: Creditors Who Have Clalms Secured by Property (Offidal Form 206D)
Copy the total dollar amount listed In Column A, Amount of clalm, fromline 3 of SCH@CUIO D..........ssressneesesneereessneensanensnes

3, Schedule E/F: Creditors Who Have Unsecured Clalms(Official Form 206E/F)

3a. Total claim amounts of priority unsecured clalms:

Copy the total clalms fromPart 1 fromline 5a of Schedule E/F....sssssvesssssssesesssnssecsesssssnssassnssnssssssenensseeseencssaneensensens

3b, Total amount of claims of nonpriority amount of unsecured clalms:
Copy the total of the amount of claims fromPart 2 fromiine 5b of Schedule E/F,......ssessssessseesserseneesssesesssersnaee
4, Total Habllithes.........ccsesseeeeeeeeesnenees HVE NER iS

 

 

Lines 2+ 3a+ 3b

Officlal Form 206Sum Summary of Assets and Llabllitlos for Non-Individuals

C) Checkif this is an

amended filing

12H5

 

 

 

 

 

 

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 10 of 45

Fill in this information to identify the case:

Debtor name Pee eet tr

United States Bankruptcy Court for reek cise of 7x

(Stato)
Caso number (If known): oO Check If this is an
amended filing

 

 

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12145

Disclose all property, real and personal, which the debtor owns or In which the debtor has any other legal, equitable, or future Interest. Include
all property In which the debtor holds rights and powers exercisablo for the debtor's own benofit. Also include assets and propertles which have
no book value, such as fully depreciated assets or assets that were not capitalized, In Schedule A/B, list any executory contracts or unexpired
leases, Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G),

Bo as complete and accurate as possible. If more space Is needed, attach a separate sheet to this form. At the top of any pages added, write

the debtor’s name and case number (if known). Also Identify the form and [Ine number to which the additional information applies. If an
additional sheot Is attached, Include the amounts from the attachment In the total for the pertinent part.

For Part 1 through Part 11, Ilst each assot undor the appropriate category or attach separate supporting schedules, such as a fixed assat
schedule or depreciation schedule, that gives the detalls for each asset In a particular category. List each asset only once. In valuing the
debtor's Interest, do not deduct the value of secured clalms. Seo the Instructions to understand the terms used In thls form.

Fiat Cash and cash equivalents

1. Does the debtor have any cash or cash equivalents?
(C1 No. Go to Part 2.
Yes, Fill in the information below,

All cash or cash equivalents owned or controlled by the debtor Current value of debtor's
Interest

2, Cash on hand $
3. Checking, savings, money market, or financial brokerage accounts (Identify all)

Name of Institution (bank or brokoraga firm) Type of account Last 4 digits of account number

3.1, ee ee

tf

3.2, es es

4, Other cash equivalents (identify all)
41.

 

4.2,

 

 

5, Total of Part 1 ¢
Add linas 2 through 4 (including amounts on any additlonal sheets). Copy the total to line 80.

 

 

 

lags Deposits and prepayments

 

6, Doas the debtor have any deposits or prepayments?

C1 No. Go to Part 3.

C1 Yes. Fill in the Information below.

Current value of
debtor's Interest

7. Deposits, Including security deposits and utility deposits
Description, Including name of holder of deposit

 

 

7A. $
Tig, $
Officlal Form 206A/B Schedule A/B: Assets — Real and Personal Property page 1
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 11 of 45

Debtor _A ree M wx ey Ly Caso number (tna),

 

8. Prepayments, Including prepayments on executory contracts, leases, Insurance, taxes, and rent
Description, Including name of halder of prepayment

8.1, : $.
8.2. $

 

9, Total of Part 2. .
Add IInes 7 through 8. Copy the total to line 81.

Accounts recelvable

10. Does the debtor have any accounts recelvable?
CI No. Go to Part 4,
Cl Yes. Fill in the information below.

 

 

 

Current value of debtor's

 

 

 

 

 

 

 

Interest
41, Accounts recelvable
11a. 90 days old or less: - = seeseses > $
face amount doubtful or uncollectible accounts
11b. Over 90 days old: - ee $
face amount doubtful or uncollactible accounts
12. Total of Part 3 $
Current value on IInes 11a + 11b = line 12. Copy the total to line 82,
fa Investments
13. Does the debtor own any Investments?
GH No, Go to Part 5.
QO] Yes. Fill in the Information below.
Valuation method Current value of debtor's

used for current value interest
14. Mutual funds or publicly traded stocks not included in Part 1

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of fund or stock:
14.1. a §
14.2, 5
15. Non-publicly traded stock and Interests In Incorporated and unincorporated businesses,
Including any Interest In an LLC, partnership, or Joint venture
Name of entily: % of ownership:
—
15.1, % §
15,2, % 5
16. Government bonds, corporate bonds, and other negotiable and non-negotlable
Instruments not Included In Part 1
Describe:
16.1, z $
16.2, $
17. Total of Part 4 s
Add lines 14 through 16, Copy the total to line 63.
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 2
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 12 of 45

 

Debtor A FE oO Mare y Lf Case number (wsnown),
= #

BRE ventory, excluding agriculture assets

18. Does the debtor own any Inventory (excluding agriculture assets)?

@ No. Go to Part 6.
CJ Yes, Fill in the Information below.

 

Date of the last Net book value of Valuation method used Current value of
physical Inventory debtor's Interest for current value debtor's Interest

(Where available)

General description

19. Raw materials

 

 

 

 

 

 

 

 

 

 

 

 

 

MM /OD/YYYY $ §
20. Work In progress
MM /DD/YYYY 5 s.
21. Finished goods, Including goods hald for resale
MM /DOTYYYY $ §
22. Other Inventory or supplies
MM TOOT YYYY 5. 5
23. Total of Part 5 $
Add lIInes 19 through 22. Copy the total to line 84.
24, Is any of the property Ilsted In Part 5 perishable?
@ no
O yes
25, Has any of the property listed In Part 5 been purchased within 20 days before the bankruptcy was flled?
QO no

(Yes. Book value Valuation method Current value

26. Has any of the property listed In Part 5 been appraised by a professional within the last year?
No
C) Yes

Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?
BLNo. Go to Part 7.
OQ] Yes. Fill In the Information below.

Net book value of Valuation method used Current value of debtor's
debtor's Interest for currant value Interest

(Where available)

General description

28, Crops—elther planted or harvested

 

 

 

 

 

§. $
29. Farm animals Examples: Livestock, poultry, farm-ralsed fish
$ s
30. Farm machinery and equipment (Other than titled motor vehicles)
$ $
31, Farm and fishing suppliles, chamicals, and feed
$. $
32, Other farming and flshing-related property not already IIsted In Part 6
5 $
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 3
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 13 of 45

Debtor Aree Made 7 LZ i Case number (#t0wn),
ane

 

33, Total of Part 6, 5
Add lines 28 through 32. Copy the total to line 85,

 

 

 

34, Is the debtor a member of an agricultural cooperative?

ino

Cl ves. Is any of the debtor's property stored at the cooperative?

C) No
C) yes

35. Has any of the property listed In Part 6 bean purchased within 20 days bofore the bankruptcy was flled?
No
C) Yes, Book value $ Valuation method Current value $

36. Is a depreciation schedule available for any of the property Iisted In Part 67
no

QC] ves
37. Has any of the property listed In Part 6 been appralsed by a professional within the last year?

@ No
QC) Yes

iriiadem@ Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Cl No. Go to Part 8.
& Yes, Fill In the Information below.

General description Net book value of Valuation method Current value of debtor's
debtor's Interest used for current value Interest
(Where avallable)

39, Office furniture

Co PreR. 5 $

40, Office fixtures

41, Office equipment, Including all computer equipment and
communication systems equipment and software

§. $

42. Collectlbles Examples: Antiques and figurines; paintings, prints, or other
artwork; books, pletures, or other art objects; china and crystal; stamp, coln,
or baseball card collections; other collections, memorabilia, or collectibles

42,1 $ $
42.2. $ $
423__ $ “ $
43. Total of Part 7.
Add lines 39 through 42. Copy the total to line 86.
44, Is a depreciation schedule avallable for any of the property listed In Part 77
No
QO) yes
45. Has any of the property listed In Part 7 been appraised by a professional within the last year?
tt} No
QO) ves

 

 

 

 

Officlal Form 206A/B Schedule A/B: Assets — Real and Personal Proparty page 4
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 14 of 45

Debtor see Ales Wiksey Lé Case number (ranown)

Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

ELNo. Go to Part 9.
CQ) Yes. Fill In the Information below,

General description Net book value of Valuation method used Current value of
debtor's Interest for current value debtor's Interest
Include year, make, model, and identification numbers ({i.e., VIN,
(Where avallable)

HIN, or N-number)

47. Automoblles, vans, trucks, motorcycles, trallers, and titled farm vehicles

 

 

 

 

 

 

 

 

 

 

47,4 $ $
47.2 $ 5
47.3 $ $
47.4 §. $
48, Watercraft, trallers, motors, and related accessorles Examples: Boats,
trallers, motors, floating homes, personal watercraft, and fishing vessels
48.1 $
48,2 § 5
49, Alrcraft and accessories
49.1 $
49.2. $
50, Other machinery, fixtures, and equipment (excluding farm
machinery and equipment)
$ 3.
51, Total of Part 8. 5
Add lines 47 through 50, Copy the total ta line 87, a

 

 

 

52. Is a depreciation schedule avallable for any of the property listed In Part 87
Q no
QO yes

53. Has any of the property Ilsted In Part 8 been appralsed by a professional within the last year?

O no
QO yes

Official Form 206A/B Schedule A/B; Assets — Real and Personal Proporty page §
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 15 of 45

 

Debtor i Abs AAA KEY tP Case number (# known},

Ea Real property

54, Does the debtor own or lease any real property?
C2 No. Go to Part 10.
@ Yes, Fill in the Information below.

 

55. Any bullding, other Improved real estate, or land which the debtor owns or In which the debtor has an Interest

Description and location of prope Nature and extent Net book value of Valuation method used Current value of
sextesl pat address or other Bee ek Bs of debtor's Interest debtor's Interest for current value debtor's Interest

Assessor Parcel Number (APN), and type of properly In property (Where avallable)
(for example, acreage, factory, warehouse, apartment

 

 

 

 

 

 

 

 

 

or office bullding), If available,
55.1 (ole Mate loo 7 situm Atheazsacr $ S28 ein
55.2 $ $
55.3 § $
65.4 $ $
55.5. $ $
55.6 $ 5.
56. Total of Part 9, ; ax Mt
Add the current value on lines 55,1 through 55,6 and entries from any additional sheets, Copy the total to line 88, hea

 

 

 

57. Is a depreciation schedule available for any of the property listed In Part 97
( No
C) Yes
68. Has any of the property listed in Part 9 been appraised by a professional within the last year?
No
QO yes

Ex Intangibles and Intellectual property

59. Does the debtor have any Interests In Intangibles or Intellectual property?

QL No. Go to Part 11.
CO Yes. Fill in the Information below.

 

General description Net book value of Valuation method Current value of
debtor's Interest used for current value debtor’s Interest

(Where available)
60. Patents, copyrights, trademarks, and trade secrets

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ $
61, Internet domain names and websites
§ $
62, Licenses, franchises, and royaltles
3 $
63. Customer lists, mailing lists, or other compliations
$ §
64. Other Intangibles, or Intellectual property .
$.
65. Goodwill
§ 5
66. Total of Part 10. $
Add lines 60 through 65, Copy the total to line 89,
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 6
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 16 of 45

 

Debtor ‘ A FE 6 MaAcryY uP Case number (#nown)

67. Do your lists or records Include personally Identiflable Information of customers (as defined In 11 U.S.C. §§ 101(41A) and 107)?

CQ) No
QO) yes
68, Is there an amortization or other similar schedule available for any of the proparty listed In Part 107
O No
C) yes
69. Has any of the property Ilsted in Part 10 been appralsad by a professional within the last year?
QO No
QO) Yos

rirmnts All other assets

70, Does the debtor own any other assets that have not yot been reported on this form?
Include all Interests In executory contracts and unexpired leases not previously reported on thls form.

(8 No. Go to Part 12.

C] Yes. Fill in the information below.
Current value of

debtor’s Interest

Notes recelvable
Description (include name of obligor)
—_ ==> $

71

 

Total face amount doubtful or uncollactibla amount

 

72. Tax refunds and unused net operating losses (NOLs)

Doscription (for oxample, federal, state, local)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tax yoar $
Tax yoar $
Tax year $
73. Interests In Insurance pollclos or annultles
$
74, Causes of actlon agalnst third partles (whether or not a lawsult
has been filed)
$
Nature of claim
Amount requested $
75. Other contingent and unliquidated claims or causes of action of
every nature, including counterclalms of the debtor and rights to
sot off clalms
$
Nature of clalm
Amount requested 5
76, Trusts, equitable or future Interests in proporty
$
77, Other property of any kind not already listed Examples: Season tickets,
country club membership
$.
$
78. Total of Part 11.
Add lines 71 through 77, Copy the total to IIne 90. 5
79, Has any of the property IIsted In Part 11 beon appralsed by a professional within the last year?
(J No
QO) yes
Official Form 206A/B Schedule AJB: Assets — Roal and Personal Property page 7
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 17 of 45

Dobtar _A heG Maery €F Case number (ir inown

In Part 12 copy all of the totals from the earller parts of the form.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Type of property Current value of Current value
Personal property of real property
80, Cash, cash equivalents, and financial assets. Copy line 5, Part 7. $
81. Deposits and prepayments. Copy line 9, Part 2. $
82. Accounts recelvable. Copy line 12, Part 3. $,
83, Investments. Copy line 17, Part 4. $
84, Inventory. Copy line 23, Part 5, $
85, Farming and fishing-related assets. Copy line 33, Part 6. $
86. Office furniture, fixtures, and equipment; and collectibles. $
Copy line 43, Part 7.
87. Machinery, oquipment, and vehicles, Copy line 51, Part 8. $
8B. Real property. Copy line 56, Part 9, « csssssosssmsssesvsssseessettasssssvssssenonssetvsesessssessnusesseescsse > $
89, Intangibles and Intellectual property. Copy line 66, Part 10. $
90. All other assets, Copy line 78, Part 11. + §
91. Total, Add lines 80 through 90 for each COMIN, ...sssesssesssessessessesees Ota, Bo + stp 5
—_I
92. Total of all property on Schedule A/B, Lines 91a + 91b = 92. $
Official Form 206A/B Schedule A/B: Assets — Real and Personal Property page 8

IS am Se eT a a a
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 18 of 45

Fill in this information to identify the case:

APeEq maxed c?
United States Bankruptcy Court for the:

Doblor name

Case number (If known):

Official Form 206D

Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

 

Dlatrict of
(Stale)

4, Do any creditors have clalms secured by debtor's property?
O) No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing alse to report on this form.

2 Yes. Fill In all of the Information below.

cee ust Creditors Who Have Secured Clalms

Q) Check if this is an
amended filing

12/15

 

2. List In alphabetical order all creditors who have secured claims. If a creditor has more than one Column A Column B |
secured claim, list the creditor separately for each clalm. Amount of clalm Value of collateral
Do not deduct the value that supports this |

of collateral. clalm

2.4] Creditor's name

SPecearty (Reaper Morven ss

Croditor’s malling address

Describe debtor's property that Is subject to allen
APadimomr Com pera

 

 

 

Creditor’s emall address, If known

Krausmpcet @ Claman rc Oed.com _

Dato debt was Incurred a o>

Last 4 digits of account
: GIGT

number

Do multiple creditors have an Interest In the

same property?

@ No

Q Yos. Specify each creditor, including this creditor,
and Ita relative priority.

 

 

EE] Creditors name

 

Creditor’s malling address

Describe the llen

 

{s the creditor an Insider or related party?
@ No

QO vos

Is anyone else [lable on this clalm?

C1 No

C1 Yes. Fill out Schedule H: Codabtors (Official Farm 206H).

As of the patitlon filing date, the clalm Is:
Check all that apply,
QO Contingent

C1 untiquidatod
Disputed

Describe debtor’s property that [s subject to a llen

 

 

 

Creditor's emall addross, If known

 

Date debt was Incurred

Last 4 digits of account
number

Do multiple creditors havo an Intorest In the
same property?
O No
OQ) Yos. Have you already spocified the relative
priority?
1 No. Specify each creditor, Including thls
credifor, and Its relative priority.

QO) Yes, Tho relative priority of creditors Is
specified on lines

Doscribo the llon

 

Is the creditor an Insidor or related party?
Q] No

Yes
Is anyone alse Ilablo on this clalm?

OQ) No

QC) Yos, Fill out Schedule H: Codebtors (Official Form 206H).

As of the petition fillng date, the clalm Is:
Check all that apply.
Q) Contingent

1 unliquidated
C1 Disputed

3. Total of the dollar amounts from Part 1, Column A, Including the amounts from the Additional

Page, If any.

Official Form 206D

Schedule D: Creditors Who Have Clalms Secured by Property

so) A, TOO, 0+" See

$ So, dvo

page iof____

ERR
Case 21-31246 Document 1

Oebtor

Additional Page

_APee Musey (P

Case number (7 knce)

Filed in TXSB on 04/12/21 Page 19 of 45

Column A Column B
Amount of clalm Value of collateral

 

Copy this page only If more space Is needed. Continue numbering the lines sequentially from the

previous page.

f2._] Creditor’s name

 

Creditor’s malling addrass

 

 

Creditor’s emall address, If known

 

Date debt was Incurred
Last 4 digits of account
number

Do multiple creditors have an Interest In the

same property?

Ono

Q) Yes, Have you already specified the relative
priority?

O21 No. Specify each creditor, including thls
creditor, and Its relative priority,

1 Yes. The relative priorily of creditors Is
specifled on lines

EJ Creditor's name

 

 

Creditor's malllng address

 

 

Creditor’s emall address, If known

 

Date debt was Incurred

Last 4 digits of account
number (eS
Do multiple creditors have an Interest In the
same property?
QO No
QO] Yes. Have you already spocified the relative
priority?
C1 No. Specify each creditor, including this
creditor, and Its relative priority.

 

OC Yes. The relative prlority of creditors Is
specified on lines___

Officlal Form 206D

Describe debtor's property that [s subject toa flan

Do not deduct the valuo that supports this

 

 

 

 

Describo the lien

 

Is the craditor an Insider or related party?
C1 No
Yes

Is anyone else liable on this clalm?

QO) No

C1 Yes. Fill out Schedule H: Codeblors (Official Form 206H).

As of the potition filing date, the claim Is:
Chock all that apply.

Q Contingent
Q Unliquidated
Q) bisputed

Describo debtor's property that Is subject to a llen

 

 

 

Describe the lion

 

Is the creditor an Insider or related party?

OQ) No

OC Yes

Is anyone else Ilable on this claim?

Q No

QO) Yes. Fill out Schedule H: Codabtors (Official Form 206H).

As of the petition filing date, the clalm Is:
Check all that apply.

Q Contingont

Q) unliquidated
QO Disputed

Additional Page of Schedule D: Creditors Who Have Clalms Secured by Property

 

of collateral, clalm
5 $
$. 3
page__of___

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 20 of 45

Debtor L¥E6 Murey of

Nan

Caso number (# known)

ee Others to Be Notified for a Debt Already Listed In Part 1

 

List In alphabetical order any others who must be nofifled for a debt already listed In Part 1, Examples of entitles that may be listed are collection
agencles, assignees of clalms listed above, and attorneys for secured creditors.

If no others need to be notified for the debts [lsted In Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.

Name and address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 206D

ES a ary

On which Ilne In Part 1
did you enter the
related creditor?

Line 2.__

Line2.

Line 2.

Line 2.

Line 2,__

Line 2.___

Line 2.

Line 2. _

Line 2.

Official Part 2 of Schedule D: Creditors Who Have Clalms Secured by Property

Last 4 digits of
account number
for thls entity

page___of
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 21 of 45

Fill in this information to identify the case:

Debtor A Peg WAnsey ef
United States Bankrupicy Court for the:

Case number

District of 7 %
(State)

 

(If known)

 

 

Official Form 206E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

O) Check If this Is an
amended filing

12/15

Be as complete and accurate as possible. Use Part 1 for croditors with PRIORITY unsecured clalms and Part 2 for creditors with NONPRIORITY
unsecured clalms. List the other party to any executory contracts or unexpired Jeases that could result In a clalm. Also list executory contracts
on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases

(Official Form 206G). Number the ontrles In Parts 1 and 2 In the boxes on the left, If more space Is needed for Part 1 or Part 2, fill out and attach

the Additlonal Page of that Part Included In this form.

Ea List All Creditors with PRIORITY Unsecured Clalma

4. Do any creditors have priority unsecured clalms? (See 11 U.S.C. § 507).

G@ No. Go to Part 2.
Q) Yes, Go to line 2.

' 9, List In alphabetical order all craditors who have unsecured clalms that are entitled to priority In whole or In part, If the dabtor has more than
3 creditors with priority unsecured clalms, fill out and attach the Additional Page of Part 1.

El Priority creditor's namo and malling address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

Ba Priority creditor's name and mailing address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
clalm: 11 U.S.C. § 507(a) ( )

El Priority creditor's name and maliing address

 

 

 

Date or dates debt was Incurred

 

Last 4 diglts of account
number

Specify Code subsection of PRIORITY unsecured
clalm: 11 U.S.C, § 507(a) ( )

Official Form 206E/F

Total clalm

As of the petition filing dato, the clalm Is: $
Check all that apply.

Q Contingent

Q) unilquidated

Q) Disputed

Basls for the clalm:

 

Is the clalm subject to offset?
Q No
QO

Yos

As of the potition filing date, the clalm Is: $
Check all that apply.

Q) Contingent

QO Uniiquidated

C1 Disputed

Basls for the clalm:

 

Is the clalm subject to offset?
O No
QO Yes

As of the petition filing date, the clalm Is; $
Chock all that apply.
C1 Contingent

Q) unliquidated
QO) Disputed

Basis for the clalm:

 

Is the clalm subject to offsot?
Q No
Yes

Schedule E/F: Creditors Who Have Unsecured Clalms

Priority amount
$

page 1 of__

Cr
Case 21-31246 Document1 Filed in TXSB on 04/12/21

Dabtar i APE MAE ur”

Additlonal Page

Case number (i Arown),

Page 22 of 45

 

Copy thls page If more space Is needed. Continue numbering the lines sequentially from the
previous page. If no additional PRIORITY creditors exist, do not fill out or submit this page.

e.. | Priority creditor's name and malling address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) ( )

Priority creditor's namo and malling address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a) (___)

Priority creditor’s name and malling address

 

 

 

Date or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
clalm: 11 U.S.C, § 507(a) ( )

Priority creditor's name and malliing address

 

 

 

Dato or dates debt was Incurred

 

Last 4 digits of account
number

Specify Code subsection of PRIORITY unsecured
clalm: 11 U.S.C, § 507({a) ( )

Official Form 206E/F

Total clalm

As of the petition filing dato, the clalm Is:
Chock all that apply.

Q Contingent

QO untiquidated

QO Disputed

Basis for the clalm:

 

Is the clalm subject to offset?
O No
QO Yes

$
As of the petition filing date, the clalm Is:
Check all thal apply.
C1 Contingent
C) Unliquidated
QC) Disputed

Basls for the clalm:

 

Is the clalm subject to offset?
O No
Yes

As of the petition fillng dato, the clalm Is: ‘
Check ail thet apply.

QO Contingent

QO Unliquidated

Q Disputed

Basis for the clalm:

 

Is the claim subject to offset?
O No
O Yes

As of the petition filing date, the claim Is; $
Check all thal apply.

QO Contingent

QO) Unliquidated

QO Disputed

Basls for the claim:

 

Is the clalm subject to offset?
QO No
CQ Yes

Schedule E/F: Creditors Who Have Unsecured Claims

Priority amount

page __ of
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 23 of 45

Debtor

fires Maer tf

Case number (irknomn)

ee All Creditors with NONPRIORITY Unsecured Claims

 

3. List In alphabetical order all of the creditors with nonpriority unsecured clalms. If the debtor has more than 6 creditors with nonpriority

unsecured clalms, {lll out and attach the Additional Page of Part 2,

b.4] Nonprlorlty creditor's name and malling address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

2] Nonpriorlty creditor's name and mailing address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

3] Nonpriority creditor's name and malling address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

Nonprlority creditor's namo and malling address

 

 

 

Date or dates debt was Incurred

Last 4 digits of account number

[3.5] Nonprlority creditor's name and malting address

 

 

 

Date or dates debt was Incurred
Last 4 digits of account number

Nonprlority creditor's name and mailing address

 

 

 

Date or dates debt was incurred

Last 4 digits of account number

Officlal Form 206E/F

QO yes

Schedule E/F: Creditors Who Have Unsecured Claims

Amount of clalm

As of the patition filing dato, the clalm Is:
Check all that apply,

QO Contingent

Q unliquidated

QO) Disputed

 

Basls for the claim:

 

Is the clalm subject to offset?
QO No
QO Yes

As of the petition fillng dato, the clalm Is:
Check all that apply.

QC] Contingent

QC unliquidated

Q) Disputed

Basis for the clalm:

 

Is the clalm subject to offset?
QO No
Q Yes

As of the petition filing date, the clalm Is:
Check ail that apply,
C] Contingent
Q unliquidated
Disputed

Basls for the clalm:

Is the clalm subject to offset?
O) No
QO Yes

As of the petition fillng date, the clalm Is:
Check all that apply. $e
Q Contingent

Q) Uniiquidated

QO Olsputed

Basis for the clalm:

 

Is the clalm subject to offset?
O No
O Yes

As of tho potition filling date, the claim Is:
Check ail that apply.
Contingant
QO unliquidated
QO Disputed

Basis for the clalm:

Is the clalm subject to offset?
QO) No
QC) Yes

 

As of the potition fillng date, the claim Is:
Chock al! thal apply.

Q Contingent

QO) Unfiquidated

Q) Disputed

Basis for the clalm:

Is the clalm subjact to offsot?
QO No

 

page __ of

 

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 24 of 45

 

 

 

Debtor A, E¢ mM al Key iP Case number (# ko«n)
Nema
Additional Page
Copy this page only If more space Is noeded. Continue numbering the lines sequentially from tho Amcuntoteme

previous page, If no additional NONPRIORITY creditors exist, do not fill out or submit this page,

(s_] Nonprlority croditor's name and mailing addross As of tho potition filing date, the clalm Is:
Check all that apply.

C) Contingent

QO Unliquidated

QO) Disputed

O) Liquidated and neither contingent nor
disputed

 

 

 

Basls for tho clalm:

Is the claim subject to offset?
No
Last 4 digits of account number ee QC Yes

Date or dates debt was incurred

b_] Nonpriaity orediter's nameiand mailing address As of the patition filing date, the clalm Is:

Check all that apply. s
C Contingent

QO Unliquidated

QO) Disputed

 

 

 

Basls for the claim:

Date or dates debt was Incurred Is the claim subject to offset?

C1 no
Last 4 digits of account number _ QO ves
b_] Nonpriorlty creditor's name and mailing address As of the petition filing date, the claim Is:
Check aif that apply. —_—_

 

Q) Contingent
O) unliquidated
Q) Disputed

 

 

Basls for the clalm:

Is the clalm subject to offset?
OQ No
Last 4 digits of account number a O Yes

Date or dates dobt was Incurred

srlority creditor’ ling add
bp] Honprloriy creditor's name:aid Inaliny auckess As of tho petition filing dato, the clalm Is:

Check all that apply. 5
QO Contingent

QO unliquidated

Q) Disputed

 

 

 

Basls for the clalm:

\s the clalm subject to offset?
O wo
Last 4 digits of account number __ QO Yes

Date or dates debt was Incurred

y creditor's name and mailing add
b_] Ronpetanily creditor's mare and malting eee ee As of the petition filing date, the clalm Is:

Check all that apply. s
OQ Contingent

QC) unliquidated

OQ Disputed

 

 

 

Basls for the clalm:

Date or dates debt was Incurred Is the clalm subject to offset?

Q) No
Last 4 digits of sccount number ee QO Yes
Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page. _of_

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 25 of 45

 

Debtor AEs Mri Caso number (known)

None

eee Others to Be Notifled About Unsecured Clalms

4, List in alphabetical order any others who muat be notified for clalme Ilsted In Parts 1 and 2, Examples of entities that may be listed are collaction agencies,
assignees of clalms listed above, and atlorneys for unsecured creditors,
If no others need to be notified for the debts Ilsted In Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

 

Name and malling address On which IIne in Part 1 or Part 2 Is the Last 4 digits of
related creditor (if any) Ilsted? account number, If
any
4A. Line

 

OQ Notlisted. Explain SS

 

 

 

 

 

 

 

 

 

‘4,2, Line

QO Notlisted, Explain SSS
4.3. LIne __

C) Notiisted. Explain Se ee
4.4. Line

 

 

QO Notllsted, Explain re ete ey

 

 

 

 

 

 

 

 

 

 

41, Line
OQ) Not Iisted. Explain eae
4.5. Line
Not listed, Explain ecstatic
- = —— : = sin ii |
4.8. Line ___

 

QO Notlisted, Explain a

 

 

 

 

 

 

 

 

47. Line
QO) Notlisted, Explain peepee,
4.8. Line

 

1 Notlisted, Explaln — Ss Se

 

 

4.0, Line
Q) Notlisted. Explain pees

 

 

 

 

4.10. Line
1 Notlisted. Explain oes eer

 

 

Line
C) Notlisted. Explain ———

 

 

 

Official Form 206E/F Schedule E/F: Creditors Who Have Unsecured Claims page__of__

a a
Debtor

Part 3:

Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 26 of 45

Name and mailing address

Aheg MA Ave y re Case number (i knoxn}

 

Additional Page for Others to Be Notified About Unsecured Clalms

On which IIne In Part 1 or Part 2 Is the
related creditor (If any) Ilsted?

Line

 

 

CD Notlisted, Explain

 

 

Line

 

 

C1 Notlisted. Explain

 

 

Line

 

 

C) Not listed. Explain

 

 

Line

 

 

QC) Not Iisted. Explain

 

 

Lina

 

C1 Notlisted. Explain

 

Last 4 digits of
account number,
{fany

 

 

Line

 

C1 Not listed, Explain

 

 

Line

 

QO] Not listed. Explain

 

 

Line

 

 

QO) Not listed. Explain

 

 

 

Line

 

C] Notlisted. Explain

 

 

 

Line

 

 

C1 Notlisted. Explain

 

 

Line

 

 

OQ) Notlisted. Explain

 

 

Line

 

OQ) Not listed. Explain

 

 

Line

 

 

1 Notlisted. Explain

 

 

Line

 

 

QO) Not listed, Exptain

 

 

Official Form 206E/F

Schedule E/F: Creditors Who Have Unsecured Claims

page__of___
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 27 of 45

 

Debtor i A -: Ck fire [es iL (F Caso number (i snown),

Total Amounts of the Priority and Nonpriority Unsecured Clalms

 

 

 

 

 

 

5, Add the amounts of priority and nonpriority unsecured clalms,
Total of clalm amounts
Sa. Total clalms from Part 4 Sa. $
Sb, Total claims from Part 2 6, * §&
$c. Total of Parts 1 and 2 ‘ 5
Lines 5a + 5b = 5c, =
| 1
Schedule E/F; Creditors Who Have Unsecured Claims page__ of

Official Form 206E/F

PS
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 28 of 45

Fill in this information to identify the case;

Debtor name A PE, &é Mrzeyv iP

United States Bankruptcy Court for no. Sth OA District of af x
Late)

Case number (If known): Chaplor

 

 

Q) Check if this is an
amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases 412/45

Be as complete and accurate as possible. If more space Is needed, copy and attach the additional page, numbering the entries consecutively.

4. Doos the debtor have any oxocutory contracts or unexpired loases?
C1 No. Check this box and file this form with the court with the debtor's other schedules, There Is nothing else to report on this form.
@ Yes. Fill In all of the Information below even if the contracts or loases are listed on Schedule A/B; Assets - Real and Personal Property (Official
Form 206A/B).

2. List all contracts and unexpired leases State the name and malling address for all other parties with

whom the debtor has an executory contract or unexpired loase

State what the contract or Ly FY DAAC dos Ee |

2.1 lease Is for and the nature
of the debtor's Interest

 

 

State the term remalning

List the contract number of
any government contract

 

 

 

 

State what the contract or
* 2.2 lease Is for and the nature
of the debtor's Interest

 

 

 

Stato the term remaining

List the contract number of
any government contract

 

 

 

 

Stato what the contract or
2.3. lease Is for and the nature
| of the debtor's Interest

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

State what the contract or
leaso Is for and the nature
of the debtor's Interest

 

2.4

 

 

State the term r Ing

List the contract number of
any government contract |

 

 

 

State what the contract or
2.5 lease ls for and the nature
of the debtor's Interest

 

 

 

 

State the term romaining

List the contract number of
any government contract

 

 

 

 

Official Form 206G Schodule G: Executory Contracts and Unexpired Leases pagotof__
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 29 of 45

Debtor AEE writs ey tf Case number (v brawn)

Name

pea Additlonal Page if Debtor Has More Executory Contracts or Unexpired Leases

Copy this page only If more space Is needed. Continuo numbering the [Inos sequentially from the provious pago.

State the name and malllng address for all other parties with

List all contracts and unexpired leases
whom the debtor has an executory contract or unexpired lease

State what the contract or
lease Is for and the nature
of the debtor's Interest

 

n

 

 

State the term remaining

 

 

List the contract number of
any government contract

 

 

State what the contract or
2: lease Is for and the nature
of the debtor's Interest

 

 

 

Stale the term remalning

List the contract number of
any government contract

 

 

 

 

State what the contract or
2 lease Is for and the nature
of the debtor's Interest

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

State what the contract or
2. lease Is for and the nature
of the debtor's Interest

 

 

 

Stato the term remalning

 

 

List the contract number of
any government contract

 

 

State what the contract or
2. lease Is for and the natura
of the debtor's Interest

 

 

 

State the term remaining

 

 

List the contract number of
any government contract |

 

 

State what the contract or
2. lease Is for and the naturo
of the debtor's Interest

 

 

 

State the torm remaining

List the contract number of
any government contract

 

 

 

 

State what the contract or
Zi lease Is for and the nature
of the debtor's Interest

 

 

 

State the term remaining

List the contract number of
any government contract

 

 

 

 

Official Form 206G Schedule G: Exacutory Contracts and Unexpired Leases page__of__

a alae
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 30 of 45

Fill In this information to identify the case:

Debtor name Aves Mitvey cr

—
United States Bankruptcy Court for we SO then Pua tek =
‘ale

Case number (If known):

 

 

QO) Check If this Is an
amended filing

Official Form 206H
Schedule H: Codebtors 4245

Be as complete and accurate as possible. If more space Is needed, copy the Additional Page, numbering the entries consecutively. Attach
the Additional Page to this page.

1, Does the debtor have any codebtors?
Q) No. Check this box and submit this form to the court with the debtor's other schedules, Nothing else needs to be reported on this form,

Eves

2. In Column 1, Ilst as codebtors all of the people or entitles who are also llable for any dabts Ilsted by the debtor in the schedules of
creditors, Schedules D-G, Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt Is owed and each
schedule on which the creditor Is listed. If the codebtor Is Ilable on a debt to more than one creditor, list each creditor separately In Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1; Godebtor Column 2: Creditor
Chock ail schedules
Name Malling address Name thal apply:
5 Fares Di x bie FAA wesr 4%
Stroat a Q EF
T1276 ac
Museca x 74735 /
City Stato ZIP Code
2.2 A, Hopes’ ou Fueyrhrue Fredte a
Stroal QO E/F
Tucr€ F577 a6
AuyrFy 7% T87S
Clly State ZIP Code
2.3
ao
Slreol ———————— O EF
ac
Cily . _ State ZIP Codo
24
oobD
Street O EF
QOG
Clty Stato ZIP Code
2.5
QOD
Street O EF
oG
Clty State ZIP Code
2.6 OD
Street O EF
OG
Clly State ZIP Coda
Officlal Form 206H Schedule H: Codebtors page 1of_
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 31 of 45

 

 

Debtor Lhe Maret (thd Case number (irknown)
Nwne
ae Additional Page If Debtor Has More Codebtors

Copy thls page only If more space Is needed. Continue numbering the IInes sequentlally from the previous page,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1; Godebtor Column 2: Craditor |
Name Malling address Name foray hail |
‘
2 |
QD |
Straot OQ EF
QacG |
Gilly State ZIP Code
|
a |
oD |
Streat Q EF
QG
Clly Slate ZIP Code
2.
— Qqaob
Street O EF
Qa6G
Clty Stato ZIP Code
2.
aD
Stroot Q EF
OG
City Slate ZIP Code
2
QO
Street QO EF
Q
Chy State ZIP Code
2
Q |
Street O BF |
°
Chy Sisto ZIP Code |
5 - : \
— ao
Stroal Og EF
oG
Cy State ZIP Code
2.
_ a
Streot O EF |
a i
City State ZIP Code
Official Form 206H Schedule H: Codebtors page__of__
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 32 of 45

Fill in this information to identify the case:

Debtor name _Alr&e wacey C

 

United States Bankruptcy Court for the: : Y 2 H h&y f l District of Z x
(Stato)

Case number (If known):

 

 

Official Form 207

 

C) Check if this is an
amended filing

Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy _o416

The debtor must answer every question, If more space Is needed, attach a separate sheet to this form. On tho top of any additional pages,

write the debtor’s name and case number (If known).

 

1. Gross revenue from business

© None

Identify the boginning and ending dates of the debtor's fiscal year, which

may be a calondar year

From the beginning of the
fiscal year to fillng date: From

MM7ODIYYYY
For prior year: From

MM/DOIYYYY
For the year before that: From

MM7OD/YYYY

2. Non-business revenue

to Filing date
to

MM/OD/YYYY
to

MM7DD/YYYY

Sources of revenue
Chock all that apply

Q Operating a business
Q Other

QO Operating a business
CQ) other

QO Operating a business
Q Othor

 

Gross revenue

(before daductions and
exclusions)

Include revenue regardless of whether that revenue Is taxable. Nan-business income may Include Interest, dividends, money collected
‘ lawsults, and royalties. List each source and the gross revenue for each separately. Do not Include revenue listed In line 1.

None

Description of sources of revenue

From the beginning of the
fiscal year to fillng date: From to Filing date
MM/OO/YYYY
For prior yoar: From to
MMTOD/YYYY MM/OD/YYYY
For the yoar before that: = From to
MM/DD/YYYY MM/OD/YYYY
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy

Gross revonue from each
source

(before deductions and
exclusions)

page 1
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 33 of 45

Debtor flee Mase tf

List Certaln Transfers Made Before Filing for Bankruptcy

Caso number {if knewa),

| 3. Certain payments or transfers to creditors within 90 days before filing this case
List payments or transfers—including expense relmbursements—to any creditor, other than regular employee compensation, within 90
days before filing thls case unless the aggregate value of all property transferred to that creditor Is less than $6,425. (Thls amount may be
adjusted on 4/01/19 and every 3 years after that with respect to cases filed on or after the date of adjustment.)

 

 

 

 

 

 

 

 

one
Creditor's name and address Dates Total amount or value Reasons for payment or transfer
Check all that apply
“* $ C) Secured debt
Creator's name C)  Unsocured foan repayments
Sueal O Suppllora or vendors
Q Services
Clly State ZIP Code —— OQ other
3.2.
$ C1 Secured debt
Gradtoce: nae (1) Unsecured loan repayments
Stroot —— QO Suppllers or vendors
1 services
City Slate ZiP Code = ——— QC) other

4, Payments or other transfers of property made within 1 year before filing thls case that benofited any Insider

List payments or transfers, Including expense relmbursements, made within 1 year before filing thls case on debts owed to an Insider or
guaranteed or cosigned by an Insider unless the aggregate value of all property transferred to or for the benefit of the Insider is lass than
$6,425, (This amount may be adjusted on 4/01/19 and every 3 years after that wilh respect to cases filed on or after the date of adjustment.)
Do nol Include any payments listed In line 3. /nsiders Include officers, directors, and anyone In control of a corporate debtor and thelr relatives;
general partners of a partnership debtor and thelr relatives; affillates of the debtor and Insiders of such affiliates; and any managing agent of

the debtor. 11 U.S.C. § 101(31).

|
\ Bone

Insider's name and address
4A,

Dates Total amount or value Reasons for payment or {ransfer

$

 

Insider's namo

 

 

Stvel

 

 

 

Cily Slale

Relatlonship to debtor

ZIP Codo

 

4.2.

 

Inalder's name

 

 

Streat

 

 

 

Cily State

Relatlonship to debtor

ZIP Code

 

Officlal Form 207 Statement of Financial Affalrs for Non4ndlviduals Filing for Bankruptcy

page 2
Debtor

Case 21-31246 Document 1 Filed in TXSB on 04/12/21 Page 34 of 45

Aree marey iP

| 5. Repossessions, foreclosures, and returns
List all property of the debtor that was obtalned by a creditor within 1 year before fillng this case, Including property repossessed by a creditor,

| sold at a foreclosure sale, transferred by a deed In lleu of foreclosure, or returnad to the seller, Do not include property Iisted In line 6.

| (2 None

5.1,

5.2.

Creditor's namo and address

Description of the property

Caso numbor {winown]

Dato

 

Crogitor’s namo

 

Sireet

 

 

City Stale ZIP Code

Creditors name

 

 

Slreat

 

 

Cily Stato ZIP Code

6. Setoffs

List any creditor, Including a bank or financial institution, that within 90 days before filing thls case set off or otherwise took anything from an account of
e debtor without permission or refused to make a payment at the debtor's directlon from an account of the debtor because the debtor owed a debt,

br

None

Creditor's name and address

Crodilor's name

 

Street

 

 

Cly State

Legal Actions or Assignments

ZIP Code

 

Description of the actlon

Date action was
taken

creditor took

 

Last 4 digits of account number: XXXX—__

7. Legal actions, administrative proceedings, court actions, executions, attachments, or govarnmental audits

Value of property

Amount

List the lagal actions, proceedings, Investigations, arbitrations, medlations, and audits by federal or state agencies In which the debtor
was Involved In any capacity—within 1 year before fillng this case.

 

 

 

 

 

 

 

 

 

 

@ None
Case title Nature of case Court or agency's name and address Status of case
a. QO Pending
N
= O on appeal
Case number Streel O) concluded
Clly State ZIP Coda
Case title Court or agency's name and address Qo parang
7.2.
Cl) on appeal
Name
Sena raiser O) conctuded
Street
City Slote 2iIP Codo
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy page 3

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 35 of 45

Debtor

Abeé macer cP

8. Assignments and receivership

Case numbor {¥ hnown),

List any property In the hands of an assignee for the benefit of creditors during the 120 days before filing thls case and any property In the
hands of a recelver, custodian, or olher court-appointed officer within 1 year before filing this case,

Wi None

Custodlan's name and address

 

Cualodian’s name

 

Street

 

 

 

 

City State ZIP Code

 

 

 

Description of the property Value
$

Case title Court name and address

Namo
Case number

Street
Date of order or assignment

City State ZIP Coda

 

Certain Gifts and Charitable Contributions

9. List all glfts or charitable contributions the debtor gave to a recipient within 2 years before fillng thls case unless the aggregate value

of the gifts to that reciplent Is less than $1,000

a None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i Reclplent’s name and address Description of the gifts or contributions Dates given Value
a1. Recipient's namo §
Strecl
i Cily Stato ZIP Cado
| Roeciplent’s relationship to debtor
9.2. R 5
4. Recipient's namo
Street |
{
|
Clty Stale ZIP Code |
Reclplent’s relationship to debtor
|
|
Certain Losses
10, All losses from fire, theft, or other casualty within 1 year before filing this case,
@ None
Description of the property lost and how tho loss Amount of payments recelved for the loss Date of loss Value of proporty
occurred If you have racelved payments to cover tho loss, for loat
example, from Insurance, government compensallon, or
tort Hability, Ilst tho tolal racelved,
List unpald clalms on Officlal Form 106A/B (Schedule A/B:
Assels — Real and Personal Property). |
$
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filling for Bankruptcy page 4
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 36 of 45

 

Debtor a APE Amer a Case numbor (W known),

Certain Payments or Transfers

41. Payments related to bankruptcy
List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before

the fillng of this case to another person or entity, Including attorneys, that the debtor consulted about debt consolidation or restructuring,
seeking bankruptcy rellef, or fillng a bankruptcy case.

Aven

 

 

 

 

 

 

 

Who was pald or who received the transfor? Ifnot money, describe any property transferred Dates Total amount or |
value
WA $ i
Address
!
Strest
|
{
City State ZIP Code |

Emall or website address

 

Who made the payment, If not debtor?

 

 

 

 

 

 

 

|
'
Who was pald or who recelved the transfor? If not money, describe any property transferred Dates Total amount or |
value |
!
14,2,
| ——— |
| Address
Street
chy Slate ZIP Code

Emall or website address

 

Who made the paymont, If not debtor?

 

| 12, Solf-settled trusts of which the debtor Is a benoficlary
List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the fillng of this case to |

a self-sattled trust or similar device.
\ Do not Include transfers already listed on this statement.

ey None

 

 

 

Namo of trust or devico Describe any proporty transferred Dates transfors Total amount or
were made value
$
Trustees
Officlal Form 207 Statement of Financial Affairs for Non4ndividuals Fillng for Bankruptcy page §
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 37 of 45

 

Debtor fifes MAAECY cf? Case number (i inewn)

| 13. Transfers not already listed on this statement
List any transfers of money ar other properly—by sale, trade, or any other maans—made by the debtor or a person acting on behalf of the debtor
within 2 years before the filing of this case to another person, other than property transferred In the ordinary course of business or financlal affairs.
Include both outright transfers and transfers made as security. Do not Include gifts or transfers previously listed on this statement.

None

 

 

 

 

 

Who recelved transfer? Description of proporty transferred or payments recelved Date transfer Total amount or
or dobts pald In exchange was made value
i
|; 134. oe $
|
Address
Staal
City State ZIP Code

Relatlonship to debtor

 

Who recelved transfer? 5

 

 

13.2.

 

Address

 

Slroat

 

 

Cily State ZIP Code

Relationship to debtor

Previous Locations

 

 

 

14.Previous addresses
List all previous addresses used by the debtor within 3 years before fillng this case and the dates the addresses were used.

typoes not apply

 

 

 

 

 

 

Address Dates of occupancy

14.1. From To
Sreet
Cily State ZIP Code

14.2. From _—‘<ié~*TCQ
Siroot
City State ZIP Codo

Officlal Form 207

Statement of Financial Affairs for Nonndividuals Fillng for Bankruptcy. page 6 7
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 38 of 45

Debtor tee MARKEY Ler Case number (¥ known),

Er Health Care Bankruptcles

| 15. Health Care bankruptcies
Is the debtor primarily engaged In offering services and faclllties for:

— dlagnosing or treating Injury, deformity, or disease, or
— providing any surgical, psychiatric, drug treatment, or obstetric care?

@ No. Go to Part 9.
Q) Yes. Fill in the information below,
Faclllty name and address Nature of the business operation, Including type of servicos the If dabtor provides meals

debtor provides and housing, number of
patients In debtor's care

15.1,

 

 

 

 

 

 

 

 

 

 

 

 

 

Focilty name
Sueot Location where patient records are malntalned (If different from facility How are records kept?
address). If alectronic, Identify any service provider.
Check all that apply:
Cily State ZIP Code Qo Electronically
QO Paper
Faclilty name and address Nature of the buslnoss operation, Including type of servicos the If debtor provides meals
debtor provides and hous|ng, number of
patients In debtor’s care
15.2,
Facilty name
seal Location where patient records are malintalned (if different from facillty How are records kept?
address), If electronic, Identify any service provider,
Check all that apply:
oily Stata ZiP Code C1 Electronically

 

Q] Paper

Personally Identiflable Information

16, Doos tho debtor collect and retain personally Identiflable information of customers?

No,
(2 Yes. State the nature of the Information collected and retained.
Does the debtor have a privacy policy about that Information?
QO) No
C) Yes

417. Within 6 yoars before fillng this case, have any employees of the debtor been participants In any ERISA, 401(k), 403(b), or other
pension or profit-sharlng plan made avallable by the debtor as an employee benefit?

 

C1 No. Go to Part 10.
Yos. Does the debtor serve as plan administrator?
C) No. Go to Part 10.

QO) Yes. Fill in below:
Name of plan Employar Identification number of the plan

Has the plan been terminated?

O No
QO yes

Official Form 207 Statement of Financlal Affalrs for Non-Individuals Filing for Bankruptcy page 7
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 39 of 45

Deblor im Abe MaAYEY he Case number (w known),

Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

_ 18. Closed filnanclal accounts
Within 1 year before fillng this case, were any financial accounts or Instruments held in the debtor's name, or for the debtor's benefit, closed, sold,

moved, or transferred?
Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares In banks, credit unions,

brokerage houses, cooperatives, associations, and other financial Institutions.

 

 

 

 

 

 

 

 

None
Financial Institution name and address Last 4 digits of account Type of account Date account was Last balance
number closed, sold, moved, before closlng or
or transferred transfer
18.1. XXX OQ] checking $
j News QO Savings
Sueot Q Money market
a Brokerage
Gly Stale ZIP Code CQ) other
| a xxx A hocking ee
vane OQ) savings
i Street oO Money market
| Brokerage
City Stale ZIP Code OQ) other

19, Safe deposit boxes

List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing thls case, |

@ None

Does dobtor

 

 

 

 

 

 

Deposltory Institution name and address Names of anyone with acceas to It Description of tha contonts still havo It?
\ QO) No
Name Cl ves
| Street
Address
Clty Stale ZIP Codo

 

 

20. Off-premises storage
List any property kept In storage units or warehouses within 1 year before filing thls case. Do not Include facilities that are in a part of a bullding In

which the debtor does business.

Pi None

 

 

 

 

 

 

Does debtor
Facility name and address Names of anyone with access to It Description of the contents atlll have tt?
C) No
aie QO Yes
Street
Address
Cily Stalo ZIP Code
Official Form 207 Statement of Financlal Affairs for Non-Individuals Filing for Bankruptcy page 8

 

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 40 of 45

 

Debtor AA le¢ Mave LP Case number (¥ known),
Heme '

BERLE Property the Debtor Holds or Controls That the Debtor Does Not Own

_ 21. Property held for another
List any property that the deblor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held In

trust. Do not list laased or rented property.

@ None

 

 

 

 

 

 

 

Owner's name and address Location of the property Description of the property Valuo
5

Nemo

Streat

City State ZIP Code

eed Det=ts About Environmental Information

| For the purpose of Part 12, the following definitions apply:
+ Environmental law means any statute or governmental regulation thal concerns pollution, contamination, or hazardous material,
regardless of the medium affected (alr, land, water, or any other medium).

« Site means any location, facillty, or property, Including disposal sites, that the debtor now owns, operates, or ulllizes or that the debtor

| formerly owned, operated, or utilized.

& Hazardous material moans anything that an environmental law defines as hazardous or toxlc, or describes as a pollutant, contaminant,
or a similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22.Has the debtor been a party In any Judicial or administrative proceeding undor any onvironmental law? Include settlements and orders.

 

 

 

 

 

 

| @ No
| QO) Yes. Provide details below.
i Case title Court or agency name and address Nature of the case Status of case
QO Pending
Case number Name CI on appoat
Saat Q Concluded
City Slate ZIP Codo

23,Has any governmental unit otherwise notified the debtor that the debtor may be Ilabla or potentially llablo undor or In violation of an
environmental law?

no

C) Yes. Provide details below.

 

 

 

 

 

 

Site name and addross Governmental unit name and address Environmental law, If known Date of notlce
Nome Nome
Strost Streol
City Stato ZIP Code Clly State ZIP Code
Official Form 207 Statement of Financlal Affalrs for Non-Individuals Filing for Bankruptcy page 9
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 41 of 45

Debtor PPE maeen LP

Name

24,Has the debtor notified any governmental unit of any release of hazardous material?

| [TAANo
' (1 Yes. Provide dotalls balow.

8lte name and address

Governmental unit name and address

Caso number (# known),

Environmental law, If Known

Date of notice

 

 

 

 

 

Name Name
Svreat Streot
City State ZIP Codo Clty State ZIP Code

Detalls About the Debtor's Business or Connections to Any Business

| 25, Other businesses In which the debtor has or has had an Interest
List any business for which the debtor was an owner, partner, member, or otherwise a person In control within 6 years before filing this case.

| Include this Information even if already listed In the Schedules.

M0 None

Business name and address

Describe the nature of the bualness

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employer Identification number
Do not Include Social Security number or ITIN.

EIN: -_

 

 

 

25.1.
Name Dates business existed
| Stroot
From To
chy Stato ZIP Code
Business name and address Describe the nature of the business Employer Identification number
26.2. Do not Include Soclal Security number of ITIN.
EIN; =
Nama Dates business existed
Steel
From To
Cily Slate ZIP Code
Business name and address Describe the nature of the business Employer Identification number
Do not Include Soclal Securlty number or ITIN.
26,3, INE po
News Dates business exlated
Sveot
From To
City State ZIP Coda
Officlal Form 207 Statement of Financlal Affalrs for Non4ndividuals Fillng for Bankruptcy page 10
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 42 of 45

Debtor A Pee Mace? uf? Case numbor (it tnown)

26. Books, records, and financlal statements
28a. List all accountants and bookkeepers who maintalned the debtor's books and records within 2 years before filing this case,

None
Namo and address Dates of service

From To

 

268.1,

 

Name

 

Street

 

 

City State ZIP Code

Name and address Dates of service

From To

 

260.2,

 

Name

 

Strovt

 

 

City Stale ZIP Code

26, LIst all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial
statement within 2 years before filing this case,

None

Name and eddress Dates of service

aii. Froom_t—<“<«é‘é‘iT‘O

 

Name

 

Slrest

 

 

City Slato ZIP Code

Name and address Dates of service

From To

 

 

Name

 

 

 

Clty Slate ZIP Code

26c, List all firms or Individuals who were In possession of the debtor's books of account and records when this case Is filed.

 

 

 

 

 

 

OC) None
Namo and address Wany books of account and records are
unavallable, explain why
26c.1.
1 Namo
Street
City Stato ZIP Cado
Official Form 207 Statement of Financial Affairs for Non4ndividuals Filling for Bankruptcy page 11

 

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 43 of 45

Dobtor _Hhe: Maxey tP Caso number (i known)

Name of the person who supervised the taking of the Invantory Date of Tho dollar amount and bas|s (cost, market, or
Inventory other basis) of each Inventory
$

 

Name and address of the person who has possession of Inventory records

27.2,

 

Name

 

Street

 

 

Clty Slate ZIP Code

| 28.LIst the debtor's officers, directors, managIng members, general partners, members In control, controlling shareholders, or other
people In control of the debtor at the time of the filing of this case,

me Addross Position and nature of any % of Interest, If any

Interest

| A TREC Dune
auc AAaiinr

 

 

 

' 29,Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members In control
of the debtor, or shareholdors In control of the debtor who no longer hold these positions?

 

 

 

& No
QO) Yes, Identify below.
Name Address Position and nature of Perlod during which
any Interest position or Interest was
hald
From To
j From To
{
From To
From To

 

 

30. Payments, distributions, or withdrawals credited or given to Insiders
Within 1 year before filing this case, did the dabtor provide an insider wilh value in any form, Including salary, other compensation, draws,
bonuses, loans, credits on loans, stock redemptions, and options exercised?

 

 

 

 

 

 

W No

, (1 Yes. Identify below,

Namo and address of reciplont Amount of money or Datos Roason for
description and value of providing the value
' property
301

Name
Steet
City Stale ZIP Codo
Rolatlonship to debtor

Official Form 207 Statoment of Financial Affalrs for Non-Individuals Fillng for Bankruptcy | _ page 13

 
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 44 of 45

 

 

 

 

 

 

 

 

Dobtor LA. P & é MArey i Case number (4 incan
a
~ ~ \
Name and address If any books of account and records ara 1
unavallable, explain why \
}
26c.2.
Name
Steal
|
Cty Slate ZIP Code |
|

26d. List all financial Institutions, creditors, and other partles, Including morcantila and trade agencies, to whom the debtor Issued a financial statement
within 2 years before fillng this case.

| \y None

Name and address

264.1.

 

Name

 

Street |

 

 

chy Slate ZiP Code |

Name and address

20d.2,

 

 

Sloat

 

 

Clty Slalo ZIP Code

27. Inventories
Have any Inventories of the debtor's property been taken within 2 years before filing this case?

No |
Q] Yes. Give the detalls about the two most recent Inventories. |

 

Name of the person who supervised the taking of the Inventory Date of The dollar amount and basis (cost, market, or
Inventory other basls) of each Inventory

$

Name and address of the person who has possession of Inventory records

a7. |
Namo

 

Svest

 

 

Giy Slate ZiP Code

Official Form 207 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy page 12
Case 21-31246 Document1 Filed in TXSB on 04/12/21 Page 45 of 45

Case numbor (anpan)

 

 

 

 

 

 

 

Oabtor
Heme
Name and address of recipient a !
302 '
Name '
‘
Evol
Ciy Blate ZIP Code ee ces

Rolatlonship to debtor

 

31.Within 6 years before filing thls case, has the debtor boen a mamber of any consolldated group for tax purposes?

No
Yos. Idantify below,

Name of the parent corporation

Employer [denilfication numbor of the parent
corporation

 

I 32, Within 6 yoars bofore fillng this caso, has the debtor as an employer boon responsible for contributing to a pansion fund?

| DITNo
1 (2 Yes, Identify below.

! Namo of the pension fund Employer Identification numbar of the pansion fund
' EIN: -

’

eee tors and Declaration

WARNING -- Bankruplcy fraud Is o sorlous crime, Making a falso statement, concealing property, or obtaining money or praporty by fraud In
connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both,
48 U.S.C, §§ 152, 1941, 1519, and 3671,

 

 

| have examined the Information In this Statemont of Financial Affairs and any attachments and have a reasonable bollef that tha Information
(is true and correct, |
| doclare under ponally of perjury that (ho foregoing Is (rue and coract.

   

   

 

x a,

ees Printod na THR Due ‘oly :
sipnaere of Individual signing én behalf of (he debtor * |
Poalllon or relationship to debtor A Arve T t

 
 

Aro additional pagos to Statomont of Financlal Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached? |
,

QO No
Q Yes oo. _ _.

Statoment of Financial Affairs for Non-Individuals Filing for Bankruptcy page 14

Officlal Form 207

 
